Citation Nr: 0310623	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot/ankle 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a rating in excess of 20 percent for low 
back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1992 to July 1996.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which, inter 
alia, granted service connection for spondylolisthesis at L5-
S1, rated as 20 percent disabling, effective from July 1996, 
and denied service connection for disabilities of the right 
foot/ankle, right shoulder and neck.  

During the pendency of the appeal, the 20 percent rating for 
the low back disability was twice discontinued because he had 
failed to report for VA examination, then restored (without a 
break in entitlement to compensation) after he presented for 
examination.  


FINDINGS OF FACT

1.  There is no competent (medical) evidence that the veteran 
now has a right foot/ankle disability.

2.  There is no competent evidence that the veteran now has a 
right shoulder disability. 

3.  There is no competent evidence that the veteran now has a 
neck disability. 

4.  The veteran's service connected low back disability is 
manifested by no more than moderate limitation of motion, and 
no more than moderate disc syndrome; severe lumbosacral 
strain, incapacitating episodes, or neurological symptoms 
warranting a separate rating are not shown.   



CONCLUSIONS OF LAW

1.  Service connection for a right foot/ankle disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

3.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

4.  A rating in excess of 20 percent for the veteran's 
service connected low back disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 
5293 (effective prior to and from September 23, 2002) (2001, 
2002), 5292, 5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA)(codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  Regulations implementing the VCAA 
have also been published.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  VAOPGCPREC 11-2000.

The Board finds that the mandates of the VCAA and 
implementing regulations are met.  The claims have been 
considered on the merits.  The RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO also arranged for VA examinations of 
the veteran, repeatedly when he failed to report as 
scheduled.  Regarding the duty to notify, the RO advised the 
veteran of the evidence necessary to substantiate his claims 
in a December 1996 Statement of the Case (SOC) and in 
Supplemental Statements of the Case (SSOCs) dated in December 
1997, August 1999 and February 2003.  Correspondence to the 
veteran dated in December 2002 informed him of the revised 
duty to assist and enhanced duty to notify provisions of VCAA 
and informed him what the evidence must show to establish 
entitlement to service connection, and the information or 
evidence VA still needed from him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2003 SSOC 
further informed the veteran of the revised duty to assist 
and enhanced duty to notify provisions of VCAA, as well as 
the revised schedular criteria for rating intervertebral disc 
syndrome under Code 5293.  The evidentiary record is 
complete.  VA's duties to notify and assist the veteran are 
met.

Factual Background 

The veteran contends that he has disabilities of the right 
foot, right shoulder and neck as the result of his service 
and that the current 20 percent rating for his service-
connected low back disability does not adequately reflect the 
severity of that disability.  

The veteran's service medical records show that in January 
1994 he was found to have a possible slight sprain/strain of 
the right ankle.  In July 1994, a possible right ankle strain 
was noted.  In November 1994, he complained of a pea-sized 
knot on the back of his neck of one week's duration.  The 
diagnosis was right occipital lymph node.  On June 1996 
service separation medical examination no pertinent 
abnormalities were noted.  

On September 1996 VA general medical examination, the veteran 
made some complaints about his back.  On examination, his 
face, head and neck were normal.  Musculoskeletal examination 
was negative for injuries or defects.  His right foot and 
ankle were specifically noted to be normal.  The pertinent 
diagnosis was chronic back strain.  There was no diagnoses 
involving the  right foot and ankle, right shoulder, or neck.  

On December 1996 VA orthopedic examination, the veteran 
complained of low back pain with radiation that was worsened 
by sitting, walking any distance, climbing hills, going up or 
down stairs or driving a car.  He also had pain radiating 
into his right buttock and noted that for the last couple of 
months he had experienced pain in the neck after sitting for 
any length of time.  On physical examination, there was some 
tenderness on palpation of the right sciatic notch region, 
with a definite step-off felt at the L5 area.  Range of 
motion was 45 degrees of flexion, 35 degrees tilt 
bilaterally, and 14 degrees extension.  There was some 
hypoesthesia in the right lateral calf and some weakness of 
the toe extensors on the right.  On cervical spine 
examination, it was noted that there was no gross weakness of 
the shoulder musculature and no winging of the scapula.  The 
pertinent diagnoses were grade I spondylolisthesis, L5 on S1, 
and normal neck as of today's examination.  

A December 1996 private medical report provides that on 
examination the veteran had paraspinal muscle spasm 
throughout, decreased cervical and lumbosacral range of 
motion, positive right Derifield sign, positive Soto-Hall 
sign, and muscle subluxations.  

A private treatment record dated in February 1997 provides 
that the veteran moved about fairly well, with no local 
tenderness.  Straight-leg raising to 80 degrees caused 
bilateral heel pain.  There was mild diminished sensation of 
the dorsum and lateral aspect of the right foot compared to 
the left, with satisfactory strength and reflexes in the 
knees and ankles.  X-rays showed Grade I to II 
spondylolisthesis of L5 on S1.  The pertinent assessment was 
spondylolisthesis, cannot rule out disk herniation. 

A February 1997 private chiropractor report reveals that the 
veteran had decreased range of motion in flexion and lateral 
bending.  Reflexes and dermatomal pinwheel testing were 
within normal limits.  There were edema and tenderness at L4-
5 and L5-S1.  The diagnosis was grade I spondylolisthesis of 
L5-S1, vertebral subluxations of the lumbar and sacral spines 
and sciatica.  It was recommended that the veteran be 
restricted from running, sit-ups, push-ups, heavy lifting and 
prolonged physical activity until further notice since all of 
these activities exacerbated his spinal condition.
On October 1999 VA examination, the veteran complained of 
constant pain across the lower lumbosacral spine, right 
greater than left.  Intermittently, he had shooting pain in 
the right leg down to the heel.  He denied any specific 
complaint of weakness, fatigability or lack of endurance.  He 
did report stiffness of the back.  He performed a daily 
workout and stretch routine.  He reported flare-ups about 4 
to 5 times a month, with difficulty walking and sitting due 
to severe pain.  The only alleviating factor was to lie flat 
on the ground in a supine position and the pain returned to 
its baseline level after about 15 minutes.  He took Advil 
400-600 mg once a day to control pain.  He intermittently 
used a back brace and was not using any type of crutch or 
cane.  He saw a chiropractor regularly, which provided him 
some temporary relief of pain.  Massage therapy was somewhat 
helpful in temporarily relieving his pain, but he did not 
have it regularly.  He did not report any interference with 
his daily activities from back pain.  

Physical examination revealed forward flexion to 90 degrees, 
extension to 20 degrees, and side bending to 45 degrees on 
the right and 30 degrees on the left, with increased pain 
reported across the lower lumbosacral spine.  Rotation was to 
45 degrees, bilaterally.  Examination showed normally 
developed muscles.  There was no muscle spasm or tenderness.  
There was some pain across the junction of the lower lumbar 
spine and sacral area, midline location.  There was no 
specific gluteal tenderness, no postural deformity or fixed 
deformity.  Muscle strength was 5/5 in all muscle groups 
tested, including the extensor halluces longus.  Sensation 
was intact in dermatome distribution for pinprick sensation.  
Reflexes were 2+ and symmetric, ankle and knee jerk, 
respectively.  The diagnosis was service-connected injury to 
the lumbosacral spine while in the service, spondylolisthesis 
L5 on S1, normal neurological examination.  

On October 2002 VA examination, it was noted that the veteran 
was on no medication.  He complained of pain constantly in 
the back with radiation of pain down the posterior aspect of 
the right leg with numbness occurring as well.  The numbness 
could take 5 to 45 minutes to resolve.  If he sat or stood 
for 45-minutes, he would get numbness in the right leg and 
was beginning to get some in the left leg as well.  He had 
seen a chiropractor for a year with some temporary relief.  
He was then referred to physical therapy and continued to do 
his exercises, which gave him some relief.

On physical examination, there was pain in the lumbosacral 
area as well as the posterior aspect of the right leg with 
motion.  There was no muscle spasm.  There was tenderness in 
the lumbosacral area as well.  Straight leg raise was 
negative on the left and positive on the right.  Signs of 
radiculopathy were radiating pain down the posterior aspect 
of the right leg.  Range of motion was flexion from zero to 
95 degrees with bilateral numbness in the lower extremities 
with flexion.  Extension was from zero to 35 degrees with 
increase in pain at 35 degrees.  Lateral flexion was from 
zero to 40 degrees bilaterally and rotation was from zero to 
35 degrees bilaterally.  The examiner noted that there was 
increasing pain as the veteran reported that he had 
continuous pain.  There was no ankylosis of the spine.  
Neurological examination indicated that the veteran's motor 
strength and function was normal.  Sensory function was 
within normal limits.  Reflexes were bilaterally 3+.  
Radiographic examination was normal.  The diagnosis was 
spondylolisthesis, confirmed by MRI.  

Legal Analysis

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury when the evidence reflects that the disease 
or injury was either incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303, 3.304.

Based on a thorough review of the record, the Board finds 
that by a preponderance the evidence establishes that the 
veteran does not have right foot/ankle, right shoulder or 
neck disabilities at present.  Service medical records do not 
show chronic disabilities of the right foot/ankle, right 
shoulder, or neck were present in service.  Postservice 
examinations, including by VA, have not resulted in a 
diagnosis of any of these claimed disorders.  Furthermore, 
the veteran has not submitted any competent (medical) 
evidence that he now has any of the claimed disorders.

Regarding the assertions by the veteran that he has 
disabilities of the right ankle/foot, right shoulder and 
neck, as a layperson he is not competent to establish a 
medical diagnosis by his own opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, his opinion is not 
competent evidence as to whether he currently has the claimed 
disabilities.

Competent evidence that the veteran presently has the claimed 
disability is a threshold requirement for establishing 
service connection.  In the absence of any competent evidence 
that the veteran now has disabilities of the right 
foot/ankle, right shoulder, and neck, service connection for 
those disabilities must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Rating of low back disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found at 38 C.F.R. Part 4.  The rating is based, as 
far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where the rating in question is the initial rating assigned 
following a grant of service connection, the entire period 
must be considered and "staged ratings" may be assigned, 
based on facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the instant case, the record does not show 
fluctuation of the degree of impairment due to the service 
connected low back disability during the appellate period, 
and staged ratings are not warranted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's spondylolisthesis has been rated under Code 
5293 for intervertebral disc syndrome and Code 5295 for 
lumbosacral strain.  The Board notes that the disability may 
also be rated under Code 5292, based on limitation of motion.

Schedular criteria for rating intervertebral disc syndrome 
were amended effective September 23, 2002.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Appeals for Veterans Claims (Court) held, in pertinent part, 
that where a law or regulation changed after a claim had been 
filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant is to be applied.  Hence, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  If so, that version must be applied from the 
effective date of the change.  The earlier version of the 
criteria must be applied for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 5293, as in effect prior to September 
23, 2002, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is warranted for severe recurring attacks with 
intermittent relief.  A 60 percent rating is warranted when 
the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293.

The revised Code 5293 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating will be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note 1 following Code 5293 provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
rating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately, using criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Code 5293 (effective September 
23, 2002).

Under Code 5295, lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
rating.  Severe lumbosacral strain, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Code 5295.

In addition, moderate limitation of lumbar spine motion is 
rated 20 percent, while severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Code 5292.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service connected low 
back disability.  In so finding, the Board concludes that 
neither the prior nor the revised version of Code 5293 is 
more favorable to the veteran's claim.  

Considering first the criteria for rating based on limitation 
of motion under Code 5292, the Board notes that there is no 
evidence of severe limitation of lumbar motion.  The 
veteran's December 1996 examination found moderate limitation 
of motion of flexion and extension, and lateral flexion was 
nearly full.  In October 1999, the flexion and lateral 
bending were nearly full.  Rotation reported (45 degrees) was 
actually better than normal.  On examination in October 2002, 
flexion, extension, lateral flexion and rotation were 
completely full.  Any limitation noted on examinations 
clearly was no more than moderate in degree, and an increased 
rating on this basis is not warranted.  38 C.F.R. § 4.71a, 
Code 5292.

Under the criteria for rating intervertebral disc syndrome in 
effect prior to September 2002,  there is no competent 
(medical) evidence of severe, recurring attacks with little 
intermittent relief.  In this regard, the October 1999 VA 
examination report reveals that although the veteran had 
flare-ups 4 to 5 times a month, they were relieved by 
reclining for 15 minutes.  In fact he did not report any 
interference with daily activities from back pain.  On the 
most recent examination, in October 2002, flare-ups were not 
reported.  Although the veteran complained of constant pain, 
it was noted that he did not take any medication for his 
symptoms, implying that the pain was not severe enough to 
require medication.  The few outpatient treatment reports in 
the record demonstrate that the veteran does not receive 
ongoing treatment for any neurological symptoms of the low 
back disability.  

Turning to the revised Code 5293 criteria for rating 
intervertebral disc syndrome, medical evidence of record does 
not show any incapacitating episodes having a total duration 
of at least 4 weeks during the past 12 months.  In addition, 
the October 2002 VA examination report (the only evidence of 
low back disability since the new provisions came into 
effect) is negative for any neurologic manifestations which 
would warrant a separate compensable rating to be combined 
with the rating for orthopedic disability. 

Considering the criteria under Code 5295, there is no 
competent evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, or abnormal mobility 
on forced motion.  Thus a higher, 40 percent, rating is not 
warranted under these criteria.

Finally, the Board finds that there is no evidence that the 
veteran's spondylolisthesis warrants higher than a 20 percent 
evaluation or additional compensation under 38 C.F.R. §§ 4.40 
and 4.45 for functional loss, assessed on the basis of 
increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The veteran's own complaints of low 
back pain, set forth in correspondence and his hearing 
testimony, during his VA examinations, and during out-patient 
treatment, are entitled to probative weight.  Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, the October 
1999 VA examination report established that the veteran's 
muscle strength was 5/5 in all groups tested.  On examination 
in October 2002, motor strength and function were normal.  
There is no evidence of atrophy.  As noted above, limitation 
of motion is no more than moderate, even with factors of pain 
and use considered.  There is no medical evidence of weakened 
movement, excess fatigability or incoordination.  A higher 
rating based on impairment of function is not warranted, as 
impairment to the requisite degree is not shown.

The preponderance of the evidence is against the veteran's 
claims; hence, the benefit of the doubt doctrine is not for 
application in the instant case.  


ORDER

Service connection for a right foot/ankle disability is 
denied.

Service connection for a right shoulder disability is denied.

Service connection for a neck disability is denied.

A rating in excess of 20 percent for low back disability is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

